RUDOLPH, J.
(dissenting). The majority opinion assumes that the writing on the back became a part of the instrument. I t'hink this is a proper assumption. This writing being a part of the instrument it must be construed with all other parts to arrive at the actual agreement. The face of the instrument shows a promise to pay money. The writing on the back in addition to stating that defendant is to receive bonus stock from Brown, further states, “he shall also have twenty five hundred shares of stock in the proposed company to be organized under the laws of S. Dak.” Just what was the intent and purpose of this provision? Was it a gift of stock? Was stock to be accepted in consideration for or in payment of this money advanced? If either, in what capacity did defendant sign? I do not believe these questions can be answered simply from the writing. There is an ambiguity which, in my opinion, should be explained by parole evidence. Miller v. Way, 5 S.D. 468, 59 N.W. 467; Healy-Owen-Hartzell Co. v. Bonilla Equity Exchange, 53 S.D. 1, 219 N.W. 791.
The trial court permitted the introduction of parolé evi*44dencé but subsequently directed a verdict in favor of plaintiff.' Whether this verdict was directed because the trial court finally concluded that parole evidence was not admissible, or whether he was of the opinion that the evidence would not support a verdict for defendant does not appear. In either event I think it was error not to submit the case to the jury.
As stated- above, it is my opinion that the writing on the back of Ex. A creates an ambiguity as to the purpose for which it was given and the method of payment which permits the- introduction of parole evidence. The question which follows is whether the oral evidence was sufficient for the jury to find that the agreement did not contemplate a personal liability of defendant. I believe the evidence is sufficient to sustain such a finding. These four men, plaintiff, defendant, Brown and Ghere were intent upon organizing the paint company. Brown had no money but had the idea and was the promoter. It was Brown who was to get the company organized and in operation. Plaintiff, defendant and Ghere were to furnish money and plaintiff and defendant were to be officers of the company when organized. These three men did furnish money, plaintiff $2,500, defendant $1,500 and Ghere $1,000. All of this money was given to Brown. While it is true that the furnishing of the money is referred to as a “loan”, I do not believe the jury would be compelled to find that it was a loan to Brown individually. The evidence indicates quite clearly, I believe, that it was not a loan to Brown, but simply money advanced to get the company going, and for the benefit of each of the organizers. There is nothing in the record to indicate that the defendant was to secure plaintiff for the money advanced, other than defendant’s signature on this instrument, and because of the writing on the back, I believe defendant should be permitted to explain the purpose of his signing. This he did. He testified that he simply signed as an officer of the company which was to be formed, and certainly the evidence is such that a jury could find that plaintiff understood the capacity in which defendant signed this instrument. The witness Ghere confirmed defendant’s contention that there was to be no personal liability. He testified, “This loan was to be repaid, as *45I understood, out of the first profits of the company and in addition we were to receive stock as a bonus for this loan” and also that defendant “was to be an officer of the company and was signing it in that behalf.”
I believe this case should have gone to the jury.